Citation Nr: 0027741	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  94-32 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  The veteran served in the Republic of Vietnam from 
April 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  

In August 2000, the veteran appeared before the undersigned 
member of the Board in Washington, D.C.


FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
service.

2.  There is no credible supporting evidence to corroborate 
the veteran's report of in-service stressors upon which the 
diagnoses of PTSD related to military service have been 
based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the instant case, the veteran has established the presence 
of a well-grounded claim, as he has a current diagnosis of 
PTSD that has been related to service.  However, he must 
further provide credible evidence to support his contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible for the purpose of well 
grounding his claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), the VA's duty to assist applies.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In that regard, the 
Board finds that the duty to assist has been satisfied in 
this case by the RO's attempts to obtain further information 
and development from the veteran. 

Having found the veteran's claim well grounded, the Board 
will proceed to the merits of the claim.  Service connection 
for PTSD requires competent medical evidence establishing a 
diagnosis, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the veteran's current symptoms 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998); Cohen, 10 
Vet. App. at 138-39.  Since the veteran has several PTSD 
diagnoses linking his condition to service, the critical 
question is whether there is sufficient evidence of the 
claimed inservice stressors.  38 C.F.R. § 3.304(f).  The 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Mere service 
in a combat zone is not sufficient.  Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993).

If the Board finds that the veteran engaged in combat, the 
evidentiary requirements in establishing the occurrence of 
stressors are relaxed.  38 U.S.C.A. § 1154(b).  In fact, a 
combat veteran's testimony alone is enough to establish the 
occurrence of a stressor unless it is inconsistent with the 
circumstances, conditions, or hardships of service or unless 
the Board finds that, by clear and convincing evidence, a 
particular stressful event did not occur.  The United States 
Court of Appeals for Veterans Claims (Court), has stated that 
where the veteran had combat and there is a stressor related 
to combat, the veteran's lay testimony must be accepted as 
conclusive.  Id.

However, after reviewing the evidence of record, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  His military occupational specialty (MOS), as 
identified in his service personnel records and Form DD214, 
was that of turret repairman, and the evidence of record does 
not support a finding that he engaged in combat with the 
enemy.  Additionally, the veteran's DD-214 does not show that 
he received a Purple Heart, Combat Infantryman Badge or any 
other citation consistent with combat.  Cohen v. Brown, 10 
Vet. App. 128.  Accordingly, the evidence does not show that 
the veteran engaged in combat with the enemy.
The Board acknowledges that the veteran's personnel record 
reflects campaigns his unit participated in such as: Tet 
Offensive; Vietnam Counteroffensive Phase IV; Vietnam 
Counteroffensive Phase V.  However, in this case the evidence 
does not demonstrate that the veteran engaged in combat with 
the enemy.  VAOPGCPREC 12-99 (October 18, 1999) (Requires 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality).

Additionally, in October 1998, the Director of USASCRUR 
furnished Operational Reports-Lessons Learned (OR-LLs) 
submitted by the 3rd Squadron, 5th Cavalry for the period 
November 1968 to April 1969, and from the 1st Logistical 
Command for the period ending July 1968.  This information 
indicated combat activity and incidents during the period as 
well as attacks against Danang, and Camp Evans. However, the 
reports do not confirm the occurrence of any of the veteran's 
alleged stressors.

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service to satisfy the second element under Cohen 
and Section 3.304(f).  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

The record shows that the veteran has claimed numerous 
stressors.  In September 1994, the veteran testified before a 
hearing officer that the first day when he was flying over to 
Vietnam, one of his buddies was sitting by the window in the 
plane, and was killed by a fragment that came through the 
side of the aircraft.  He also described seeing many dead 
bodies and body parts while in Vietnam, which he had to help 
bury.  

In an August 2000 Central Office hearing the veteran 
testified to an incident which occurred in approximately 
October 1968.  The veteran indicated that a Vietnamese woman 
detonated a grenade in his barracks and the following day his 
unit went to a village to get information.  The American 
soldiers started shooting civilians and stretched bodies out 
and ran over them with tracked vehicles because the civilians 
would not give information.  The veteran and his lieutenant 
tried to stop the soldiers and they gang raped the lieutenant 
and then killed him.  The veteran indicated that they 
explained the death as incoming fire.  Since the veteran was 
trying to assist the lieutenant, he was gang raped as well.  
The veteran testified that the lieutenant's name was either 
Filler or Fuller.  The veteran indicated that he was in the 
9th Division barracks in Danang at the time.  

The veteran also testified that he sustained injuries in 
Vietnam when his tracked vehicle hit a 500-pound mine and was 
knocked out of the cupola.  The tracks were blown off and 
everyone had their knees jammed, but no open wounds.  The 
veteran indicated that this happened twice; once in Cam Ranh 
Bay near the Air Force Base and again in Danang.

The veteran indicated that he traveled all over Vietnam, 
where ever he was needed and had no specific MOS.  The 
veteran described being sent to an area where helicopters 
dropped something on the ground, which killed everything.  
Dozers then dug ditches.  The veteran then had to wear a gas 
mask and apparently had to bury body parts which had not been 
taken care of in the covering with the dozers.  He indicated 
that he was involved in a lot of this activity.

The veteran testified that he had pictures of human ears 
stapled or tied to stakes in front of his barracks.  It was 
unclear if these ears were those of the enemy, civilians, or 
American soldiers.  The veteran also described combat 
activity as well as his barracks coming under fire.  

as noted in the foregoing portion of the decision, there is 
no evidence to corroborate the veteran's reported stressors.  
He failed to provide necessary details in order to research 
his claim that he was sexually assaulted, witnessed a murder, 
witnessed and participated in war atrocities, and 
participated in combat missions.  In addition, the veteran's 
service medical records are without complaint or clinical 
findings with respect to any alleged incidents.  
In reviewing the evidence of record in its totality, the 
Board concludes that the veteran's diagnosis of PTSD due to 
his Vietnam experiences is not supported by evidence of the 
occurrence of verified stressors during military service.  
His various statements have not been independently 
corroborated.  The RO has written the veteran during this 
appeal, requesting additional information, such as names, 
dates, locations, etc.  The  Board specifically remanded this 
appeal for that purpose.  Despite the RO's attempts, the 
veteran has failed to provide more specific information for 
purposes of verification.  The RO did send what information 
it had regarding the veteran's alleged stressors to ESG but 
that organization was unable to verify any of the claimed 
stressors.  ESG also indicated that, without more specific 
information, it was unable to verify the veteran's 
involvement in any of the alleged  stressors.  The Board 
notes that the veteran's representative essentially conceded 
at the outset of the August 2000 Board hearing that, because 
of the lack of specific information, it would be impossible 
to substantiate the veteran's stressors involving his alleged 
rape, the murder of a lieutenant, and war atrocities.

The Court has clearly stated that the duty to assist is "not 
a one way street," and the RO can only proceed so far without 
help from the veteran himself.  Warmhoff v. Brown, 8 Vet. 
App. 163, 166 (1998).  Moreover, the Court has further stated 
that "something more than medical nexus evidence is required 
to fulfill the requirement for 'credible supporting 
evidence'...[C]redible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence." Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, entitlement to service connection for 
PTSD is denied.

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).



ORDER

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

